UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

- _-- —-X
an brad AFFIRMATION IN SUPPORT
OF CLERK'S CERTIFICATE
Plaintiff(s) OF DEFAULT
-against- PELE CV [10 92 (P44)

444 The £ t Ll .

Defendant(s).
aI a Se es x

 

Ka hel Sar vient hereby declares as follows:

I. lam the plaintiff in this action.

 

b, This action was commenced pursuant to /e /16 [ts
ans Ay peacta

3. The time for Seadetts, 0 See Atrdl! . to answer or otherwise

move with res - to Ay complaint herein has expired,
Praag
4, Manele D See Mack! hofrrs not answered or otherwise

moved with respect to the complaint, and the time for defendant(s) bee AMacll

 

 

 

to answer or otherwise move has not been extended.

 

5. That defendant(s) bre ttall? pf is not an infant or
ey. ‘Aft ry
incompetent. \Defendant(s) Kee AtadS a is not presently in the military

 

service of the United States as appears from facts in this litigation.
WHEREFORE, plaintiff Lake / Man cliadh. requests that the default of Noa. Opes

defendant(s) be «/B ch be noted and a certificate of default issued.

I declare under penalty of perjury that the foregoing is true and accurate to the best of my

knowledge, information and belief, that the amount claimed is justly due to plaintiff, and that no

part thereof has been paid.

Dated: (7lre/ve By: Jat! Wde—

RAHUL MANCHANDA, ESQ.

30 WALL STREET, 8TH FLOOR
NEw YORK, New YORK 10005

%

22. bP-pb2e
NM 0 8 HAHA W04- Yb, Cor
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

aeeeewe ee meee ewe ee ee ee ee ee ee eee eee eee ee x
Myo € hy ade,
Plaintiff, L313 ciy, 109? (PG4G)
- against - AFFIDAVIT FOR
JUDGMENT BY DEFAULT

Methse , ef 2
Defendant.

a_en eee ee eee ew ee ew ee ee ee ee ewe ewe ee ee ew Ee Se eK = xX

STATE OF NEW YORK )
) SS.
COUNTY OF NEW YORK)

kthe / Mane big nda , being duly sworn, deposes and says:

 

|. lam a member of the Bar of this Court and am associated with the firm of

Af
4a rclia at Lb Ure Pl attorneys for plaintiff in the above-entitled action and I

am familiar with all the facts and circumstances in this action.
2. | make this affidavit pursuant to Rule 55.1 and 55.2(a) of the Civil Rules for the —

Southern District of New York, in support of plaintiff's application for the entry of a default

On- Ay pl asic,
judgment against defendanty , ne
1-A had la
3. This is an action to recover feretaod Inyo hu fi owed by Hetendintto d

plaintiff for fee At Fach? (ey lent et. ange

4, Jurisdiction of the subject matter of this action is based on __/ Cae Jl Agency

 

 

jurisdiction.
re [16 [1p
5. This action was commenced on (date) by the filing of the summons

and complaint. A copy of the summons and complaint was served on the defendant on

SDNY Web 5/99 man ial sa ary
fo/té fis. 11/2179 Nien. Aypeaei Lf N8
Jo

(date) by personal service on (name

(STATE SPECIFICALLY HOW SERVICE WAS MADE ON DEFENDANT) and proof of

M4 Pe

service by the Special Process Server was filed. The defendant has not answered the complaint
mos ~ testa

and the time for the\defendant to answer the complaint has expired.

6. This action seeks judgment for the liquidated amount of S/Y 00 915 Prtwaaet

. iT ig 1 Oya ho
interest at % from (date) . for a total as of (date) of
$. . as shown by the annexed Statement, which is justly due and owing, and no part

of which has been paid except as therein set forth.
7. The disbursements sought to be taxed have been made in this action or will
necessarily be made herein.
WHEREFORE, plaintiff requests the entry of Default and the entry of the annexed

on = Pearce,
Judgment against defendants.

Dated: New York, New York (Eek STL
(date) Lelie fle

AMMAGL pare y Arg

(Attorney's name)

 

    
 
 
   

KATHY M HOYOS
Notary Public - State of New York
NO. 01:106336803
Qualified in Bronx County
My Commission Expires Feb 8, 2020

   

IF DEFENDANT IS AN INDIVIDUAL, ATTORNEY'S AFFIDAVIT MUST CONTAIN A
STATEMENT THAT HE OR SHE IS NOT A MINOR, MENTALLY INCOMPETENT NOR
IN THE MILITARY SERVICE OF THE UNITED STATES.

SDNY Web 5/99 ~2-
